         Case 1:04-cr-10029-GAO Document 580 Filed 10/18/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

         Plaintiff,                                       Case No. 1:04-CR-10029-GAO

         v.

 DANIEL E. CARPENTER,

         Defendant.


   THE UNITED STATES’ MOTION FOR EXTENSION OF TIME TO RESPOND TO
        DEFENDANT’S “EMERGENCY MOTION FOR ADJUSTMENT AND
                    MODIFICATION OF PETITIONER’S
              RESTITUTION PAYMENT SCHEDULE” (DOC. 578)

       The United States respectfully requests a 14-day extension of time to respond to the

“Emergency Motion for Adjustment and Modification of Petitioner’s Restitution Payment

Schedule” (the “Motion”) filed by Daniel E. Carpenter (“Defendant”). Doc. No. 578. The

United States represents that the additional time is necessary to address the position of the

Bureau of Prisons (“BOP”), with whom the United States has been in consultation in regards to

the BOP’s requested increase in the Defendant’s restitution payments pursuant to the Inmate

Financial Responsibility Program. To the extent the United States is able to file its response

sooner than the 14 days requested, it will do so.

       The United States has not consulted with Defendant, who is pro se and is currently

incarcerated at FMC Devens, regarding the requested extension.




                                                    1
        Case 1:04-cr-10029-GAO Document 580 Filed 10/18/19 Page 2 of 2




                                                   Respectfully submitted,

                                                   ANDREW E. LELLING
                                                   United States Attorney

Dated: October 18, 2019                     By:    /s/ Alexandra W. Amrhein         ____
                                                   Alexandra W. Amrhein (BBO# 676604)
                                                   Assistant United States Attorney
                                                   One Courthouse Way, Suite 9200
                                                   Boston, MA 02210
                                                   (617) 748-3197
                                                   alexandra.amrhein@usdoj.gov


                               CERTIFICATE OF SERVICE

       I hereby certify that on this date the foregoing document was filed through the ECF
system and electronically served on any registered participants and a paper copy was served by
mail upon the defendant, Daniel E. Carpenter, at FMC Devens.

Dated: October 18, 2019                            /s/ Alexandra W. Amrhein
                                                   ALEXANDRA W. AMRHEIN




                                               2
